UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACTOF 1934 FOR THE QUARTERLY PERIOD ENDEDJUNE 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGEACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number 000-53619 ————— VERTEX ENERGY, INC. (Exact name of registrant as specified in its charter) ————— NEVADA 94-3439569 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1, SUITE 250 HOUSTON, TEXAS (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: 866-660-8156 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, and accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer¨Accelerated filer¨ Non-accelerated filer¨Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes¨ Nox State the number of shares of the issuer’s common stock outstanding, as of the latest practicable date: 8,301,939 shares of common stock issued and outstanding as of August 6, 2010. TABLE OF CONTENTS Page PART I Item 1.Consolidated Financial Statements F-1 Consolidated Balance Sheets F-2 Consolidated Statements of Operations F-3 Consolidated Statements of Cash Flows F-4 Notes to Consolidated Financial Statements F-5 Item 2.Management’s Discussion And Analysis Of Financial Condition And Results Of Operations 4 Item 3.Quantitative And Qualitative Disclosures About Market Risk 19 Item 4.Controls and Procedures 19 PART II Item 1.Legal Proceedings 20 Item 1A:Risk Factors 20 Item 2.Unregistered Sales Of Equity Securities And Use Of Proceeds 20 Item 3.Defaults Upon Senior Securities 21 Item 4.(Removed and Reserved) 21 Item 5.Other Information 21 Item 6.Exhibits 21 PART I – FINANCIAL INFORMATION Item 1. Financial Statements VERTEX ENERGY, INC. CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 VERTEX ENERGY, INC. CONTENTS Page ConsolidatedFinancial Statements ConsolidatedBalance Sheets F-2 ConsolidatedStatements ofOperations F-3 ConsolidatedStatements of Cash Flows F-4 Notes to Consolidated Financial Statements F-5 - F-13 F-1 VERTEX ENERGY, INC. CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS (unaudited) Current assets Cash and cash equivalents $ $ Accounts receivable, net Accounts receivable-related party - Inventory Prepaid expenses Total current assets Noncurrent assets Licensing agreement, net Fixed assets, net Total noncurrent assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities Accounts payable $ $ Accounts payable-related party Line of credit - Due to related party - Total current liabilities Long-term liabilities Mandatorily redeemable convertible preferred stock, Series B, $.001 par value, 2,000,000 shares authorized, 600,000 and 0 issued and outstanding as of June 30, 2010 and December 31, 2009, respectively (includes $150,000 to a related party) - Total liabilities Commitments and contingencies STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value per share: 50,000,000 shares authorized Series A Convertible Preferred stock, $0.001 par value, 5,000,000 authorized and 4,728,616 and 4,755,666issued and outstanding at June 30, 2010 andDecember 31, 2009, respectively 4,729 4,756 Common stock, $0.001 par value per share; 750,000,000 shares authorized; 8,281,636 and 8,254,256 issued and outstanding at June 30, 2010 and December 31, 2009, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements F-2 CONSOLIDATED STATEMENTS OF OPERATIONS THREE AND SIX MONTHS ENDED JUNE 30, 2 (UNAUDITED) Three Months Ended June 30, Six Months Ended June 30, Revenues $ Revenues – related parties - Cost of revenues Gross profit Selling, general and administrative expenses (exclusive of merger related expenses) Merger related expenses - - Total selling, general and administrative expenses Income (loss) from operations ) ) Other income (expense) Other income - - Interest expense ) - ) - Total other income (expense) - - Provision for (benefit from) income taxes - Net income (loss) $ $ ) $ $ ) Earnings per common share Basic $ $ ) $ $ ) Diluted $ $ ) $ $ ) Shares used in computing earnings per share Basic Diluted See accompanying notes to the consolidated financial statements F-3 VERTEX ENERGY, INC. CONSOLIDATED STATEMENTS OF CASH FLOW SIX MONTHS ENDED JUNE 30, 2 (unaudited) Six Months Ended June 30, June 30, Cash flows operating activities Net income (loss) $ $ ) Adjustments to reconcile net loss to cash used by operating activities Stock based compensation expense Depreciation and amortization Changes in assets and liabilities Accounts receivable ) Accounts receivable- related parties ) Due from partnership - Inventory ) Prepaid expenses ) Accounts payable ) Accounts payable – related parties ) ) Net cash provided (used) by operating activities ) Cash flows from investing activities Purchase of intangible assets (licensing agreement) ) ) Purchase of fixed assets ) ) Net cash used by investing activities ) ) Cash flows from financing activities Proceeds from sale of Preferred “B” shares - Proceeds from warrant conversion 33 - Distributions to limited partners prior to merger - ) Line of credit proceeds, net - Proceeds from recapitalization - Payments on due to related party balance ) - Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents at beginning of the period Cash and cash equivalents at end of period $ $ SUPPLEMENTAL INFORMATION Cash paid for interest during the period $ $ See accompanying notes to the consolidated financial statements F-4 VERTEX ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) NOTE 1.BASIS OF PRESENTATION, SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying unaudited consolidated interim financial statements of Vertex Energy, Inc. (the “Company,” or “Vertex Energy”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission (“SEC”), and should be read in conjunction with the audited financial statements and notes thereto contained in the Company’s annual consolidated financial statements as filed with the SEC on Form 10-K on March 30, 2010 (the “Form 10-K”).In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein.The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year.Notes to the consolidated financial statements which would substantially duplicate the disclosure contained in the audited consolidated financial statements for the most recent fiscal year 2009 as reported in Form 10-K, have been omitted. There are several indicators that may cause the Company to face liquidity difficulties. These indicators include (i) losses for the 2008 and 2009 fiscal years, and(ii) default by the Company, based on non-compliance with certain financial covenants, with regard to its bank line of credit in the amount of $3,500,000 as of June 30, 2010, and subsequent thereto. Accordingly, Company management has identified the following as factors which mitigate the negative indicators noted above: · The Company has seasoned senior management, and has a track record of profitable operations prior to the last two years, and forecasts improved operations and positive income from operations as experienced during the first six months of 2010. · Management specifically attributes the performance of the last two years to one-time occurrences, including (i) an unprecedented near collapse of the American financial markets in the last half of 2008, (ii) a category 2 hurricane in the Houston area, also in 2008, resulting in a slow down in the Company’s operations, and (iii) the significant and temporary increase in legal, accounting, and administrative costs during 2008 and 2009 associated with the Company’s merger process. · Also during 2008 and 2009, management has devoted considerable resources in the development, through its affiliate Cedar Marine Terminals, LPof an improved internal, re-refining process which management believes will result in less dependence on outside providers and greater profitability. Management does not anticipate incurring significant additional licensing or development costs at the current facility.During the first six months of 2010, volumes produced and sold increased over the 2009 quantities. · Management believes that if the bank calls the outstanding debt or does not renew its line of credit, the Company would decrease the purchase of inventory, sell existing inventory in order to repay the loan and may have to scale back current operations. Based on the above, management has concluded that sufficient factors exist which mitigate the indicators of the Company’s liquidity difficulties. RECENTLY ISSUED ACCOUNTING PRONOUNCEMENTS In June 2009, the FASB issued ASC Topic 810-10-15, “Consolidation-Variable Interest Entities,” or Topic 810-10-15.Topic 810-10-15 improves financial reporting by enterprises involved with variable interest entities and provides more relevant and reliable information to users of financial statements.Topic 810-10-15 is effective as of the beginning of the first annual reporting period that begins after November 15, 2009 and for interim periods within that first annual reporting period.We adopted Topic 810-10-15 on January 1, 2010, but it did not have a material impact on our consolidated financial statements. F-5 VERTEX ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) NOTE 2.RELATED PARTIES The Company has numerous transactions with Vertex Holdings, L.P., formerly Vertex Energy, L.P. (also defined herein as the “Partnership” or “Vertex LP”), including the lease of the Partnership’s storage facility, subletting of office space, transportation of feedstock to re-refiners and the Company’s storage facility, and delivery from the Company’s re-refinery to end customers. The pricing under these contracts is with certain wholly-owed subsidiaries of the Partnership and is priced at market, and is reviewed periodically from time to time by the Board of Directors’ Related Party Transaction committee.The Related Party Transaction committee includes at least two independent directors and will review and pre-approve any and all related party transactions. The consolidated financial statements included revenues from related parties of $3,750 and $147,871 and inventory purchases from related parties of $2,782,846 and $1,030,990 for the six months ended June 30, 2010 and 2009, respectively.As of June 30, 2010, the Company owes $486,338 to related parties. This includes $486,338 of accounts payable most of which is due to Cedar Marine Terminal (“CMT”) and H&H Oil-Baytown. CMT and H&H Oil-Baytown are majority owned and controlled by our Chief Executive Officer and Chairman Benjamin P. Cowart. NOTE 3.CONCENTRATIONS, SIGNIFICANT CUSTOMERS AND COMMITMENTS The Company has concentrated credit risk for cash by maintaining deposits in one bank.These balances are insured by the Federal Deposit Insurance Corporation up to $250,000.From time to time during the six months ended June 30, 2010, the Company’s cash balances exceeded the federally insured limits. No losses have been incurred relating to this concentration. Financial instruments that potentially subject the Company to credit risk consist primarily of trade receivables.Four large companies with various independent divisions represented 26%, 22%, 17% and 10% of the Company’s gross sales for the six months ended June 30, 2010. Three companies represented 43%, 32% and 24% of outstanding trade receivables for the six months ended June 30, 2010.Four large companies with various independent divisions represented 40%, 19%, 13% and 10% of the Company’s gross sales and one of these companies represents 50% of outstanding trade receivables for the six months ended June 30, 2009. The Company’s revenue, profitability and future rate of growth are substantially dependent on prevailing prices for petroleum-based products.Historically, the energy markets have been very volatile, and there can be no assurance that these prices will not be subject to wide fluctuations in the future.A substantial or extended decline in such prices could have a material adverse effect on the Company’s financial position, results of operations, cash flows, and access to capital and on the quantities of petroleum-based products that the Company can economically produce. The Company has several purchase agreements with suppliers that require purchases of minimum quantities of the Company’s products.The agreements generally have a one year term, after which they become month-to-month agreements.There are no penalties associated with these agreements.Minimum purchases under these contracts are approximately $4,834,097 as of June 30, 2010. The Company has several debt facilities available for use, of which there was $1,300,000 and $0 outstanding as of June 30, 2010 and 2009, respectively. See note 4 for further details. The Company purchases goods and services from three companies that represented 21%, 15% and 13% of total purchases for the six months ended June 30, 2010.The entity that was 15% of the total is a related party from which Vertex Energy purchased the license described in Note 9. F-6 VERTEX ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) NOTE 4. NOTES PAYABLE In June 2009, the Company secured a revolving line of credit of up to $3.5 million (of which $2,633,315 was available) with Regions Bank (“Regions”), which was amended on May 25, 2010, and which is expected to be used for feedstock purchases and general corporate purposes.The line of credit bears interest at LIBOR plus 6% per annum (6.347% at June 30, 2010), subject to a minimum of 5% per annum, adjusted monthly, and which is due on August 23, 2010. The balance on the line of credit was $1,300,000 at June 30, 2010.As of June 30, 2010, the Company was out of compliance with certain tangible net worth covenants, as contained in the Letter Agreement.This was due in part to the additional expenditures and investments made in the thermal/chemical extraction process resulting in the Company having non-conforming ratios with the bank.Regions has not provided us any notice of a default under the Letter Agreement; however, we will be seeking a formal waiver from Regions of the covenant described above after the filing of this report, which we can provide no assurances will be granted. The financing arrangement discussed above is secured by substantially all of the assets of the Company.Management of Vertex Energy believes that with the financing arrangement, in addition to projected earnings, it will have sufficient liquidity to fund the Company’s operations for the foreseeable future, although it may seek additional financing to fund acquisitions or other development in the future. NOTE 5. STOCK BASED COMPENSATION The stock based compensation cost that has been charged against income by the Company was $101,163 and $235,690 for the six months ended June 30, 2010 and 2009, respectively. No share-based compensation cost had been capitalized as part of inventory or fixed assets. The fair value of each option award is estimated on the date of grant using the Black-Scholes option valuation model that uses the assumptions noted in the table below. Expected volatilities are based on management’s estimates given that the Company’s stock is not widely traded. The Company uses historical data to estimate option exercise and employee terminations within the valuation model. The expected term of options granted is based on the remaining contractual lives of the related grants. The risk-free rate for periods within the contractual life of the option is based on the Federal Reserve’s risk-free interest rate based on zero-coupon government issues at the time of the grant. The Company believes that such awards better align the interests of its employees with those of its shareholders. Option awards are generally granted with an exercise price equal to the market price of the Company's stock at the date of grant; those option awards generally vest based on four years of continuous service and have 10-year contractual terms. Certain option awards provide for accelerated vesting if there is a change in control (as defined in the Plan). F-7 VERTEX ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) Stock option activity for the six months ended June 30, 2010 is summarized as follows: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life (in Years) Grant Date Fair Value Outstanding at December 31, 2009 $ $ Options granted - Options exercised - Options cancelled/forfeited/expired - Outstanding at June 30, 2010 $ $ Vested at June 30, 2010 $ $ Exercisable at June 30, 2010 $ $ A summary of the Company’s stock warrant activity and related information for the six months ended June 30, 2010 is as follows: Shares Weighted Average Exercise Price Weighted Average Remaining Contractual Life (in Years) Grant Date Fair Value Outstanding at December 31, 2009 $ $ Warrants granted Warrants exercised ) Warrants cancelled/forfeited/expired - Warrants at June 30, 2010 $ $ Vested at June 30, 2010 $ $ Exercisable at June 30, 2010 $ $ F-8 VERTEX ENERGY, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS JUNE 30, 2010 (UNAUDITED) SIX MONTHS ENDED JUNE 30, 2010 YEAR ENDED DECEMBER 31, 2009 Expected volatility 50-75
